RENDERED: JANUARY 29, 2021; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                 Court of Appeals

                   NO. 2020-CA-0467-MR



COMMONWEALTH OF KENTUCKY                           APPELLANT



        APPEAL FROM ROCKCASTLE CIRCUIT COURT
v.     HONORABLE RODERICK MESSER, SPECIAL JUDGE
               ACTION NO. 19-CR-00120-001



STEVEN CAMERON                                      APPELLEE


AND               NO. 2020-CA-0594-MR



COMMONWEALTH OF KENTUCKY                           APPELLANT



        APPEAL FROM ROCKCASTLE CIRCUIT COURT
v.     HONORABLE RODERICK MESSER, SPECIAL JUDGE
               ACTION NO. 19-CR-00120-002



PAULA CAMERON                                       APPELLEE
                                OPINION
                        REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CALDWELL, COMBS, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: The Commonwealth of Kentucky appeals from an

order of the Rockcastle Circuit Court which granted Steven and Paula Cameron’s

motions to suppress evidence seized by police at a traffic stop and evidence seized

from a search of their home. We find that the trial court must make additional

findings before we can fully adjudicate this case; therefore, we reverse and

remand.

                   FACTS AND PROCEDURAL HISTORY

             On May 7, 2019, Officer Ryan Messinger and another officer of the

Mount Vernon Police Department were dispatched to the Cameron residence

regarding a possible domestic disturbance. When Officer Messinger arrived, Ms.

Cameron was in the driveway and indicated that Mr. Cameron had just left in his

vehicle. Officer Messinger had witnessed the vehicle leave the scene. Officer

Messinger caught up to Mr. Cameron and initiated a traffic stop. The other officer

dispatched to the residence remained with Ms. Cameron.

             Officer Messinger exited his vehicle and approached Mr. Cameron’s

vehicle. Officer Messinger made contact with Mr. Cameron and asked him


                                        -2-
questions regarding the possible domestic disturbance. After speaking with Mr.

Cameron, Officer Messinger spoke with the other officer who had remained with

Ms. Cameron. Officer Messinger learned that Ms. Cameron claimed Mr. Cameron

had hit her. Officer Messinger then arrested Mr. Cameron.

             During the arrest, Officer Messinger asked Mr. Cameron if he “had

anything on him” and Mr. Cameron indicated he had medication with him. Mr.

Cameron then emptied his pockets and placed the medication bottle onto the

vehicle. Mr. Cameron was then placed in handcuffs and taken to Officer

Messinger’s vehicle. While being put into the back of the police vehicle, the other

officer on the scene brought the pill bottle to Officer Messinger’s attention.

According to Officer Messinger, the medication was in Mr. Cameron’s name, the

prescription had been filled that day for 150 Oxycodone, and the bottle was about

half empty. Officer Messinger testified that while the officers were discussing the

medication, Mr. Cameron stated that he did not like to carry so many pills around

with him and the missing pills were at his home. Mr. Cameron also allegedly

stated that he owed someone 17 pills.

             Later Officer Cameron learned from the county attorney that members

of the public had made complaints that Mr. Cameron had been selling drugs and

that Mr. Cameron had a previous conviction for drug trafficking. Based on this

information, the missing pills, and Mr. Cameron’s statements at his arrest, Officer


                                         -3-
Messinger obtained a search warrant for the Cameron residence. During the

execution of the search warrant, police officers found some of the missing pills

from Mr. Cameron’s prescription pill bottle, one half of a Suboxone pill, and

$11,000 in cash. Mr. and Mrs. Cameron were then indicted on first-degree

trafficking in a controlled substance.1

                Mr. and Mrs. Cameron later moved to suppress the evidence obtained

at the traffic stop and the evidence found during the search of the residence. They

argued that the search of the pill bottle was unlawful, that Mr. Cameron’s

statements to the police after his arrest violated Miranda v. Arizona, 384 U.S. 436,

86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), that the search warrant was invalid because

it was based on illegally obtained evidence, and that all evidence seized should be

inadmissible as fruit of the poisonous tree. The Commonwealth claimed that the

search of the pill bottle was permitted as a search incident to arrest, the statements

made by Mr. Cameron were voluntary, and the search warrant was valid.

Alternatively, the Commonwealth argued that even if the search warrant was

invalid, the officers who executed it reasonably relied on it; therefore, the evidence

recovered from the residence should be admissible pursuant to the good faith

exception found in United States v. Leon, 468 U.S. 897, 104 S. Ct. 3405, 82
L. Ed. 2d 677 (1984).


1
    Kentucky Revised Statutes (KRS) 218A.1412.

                                             -4-
             A hearing on the motions to suppress was held on February 28, 2020,

and Officer Messinger was the only witness to testify. On March 16, 2020, the

trial court entered a one-paragraph order granting the motions to suppress. The

order stated in pertinent part that

             all evidence obtained as a result of the search incident to
             the arrest of Steven Cameron shall be suppressed as the
             search extended beyond the scope of a lawful search
             incident to arrest and, furthermore, that any and all
             evidence seized or obtained as a result of the search
             incident to the subsequent Search Warrant shall also be
             suppressed as fruit of the poisonous tree.

The court then cited to Arizona v. Gant, 556 U.S. 332, 129 S. Ct. 1710, 173 L. Ed. 2d
485 (2009). This appeal followed.

                                      ANALYSIS

                Our standard of review of a circuit court’s decision on
             a suppression motion following a hearing is twofold.
             First, the factual findings of the court are conclusive if
             they are supported by substantial evidence. The second
             prong involves a de novo review to determine whether
             the court’s decision is correct as a matter of law.

Stewart v. Commonwealth, 44 S.W.3d 376, 380 (Ky. App. 2000) (footnotes and

citations omitted).

             Here, we are unable to meaningfully review this case because the trial

court did not make findings of fact and did not address all the issues raised by the

parties. “When factual issues are involved in deciding a [suppression] motion, the

court shall state its essential findings on the record. These essential findings — a

                                         -5-
statement of the facts necessary to the motion — are required for proper review on

appeal.” Warick v. Commonwealth, 592 S.W.3d 276, 287 (Ky. 2019) (citations,

footnote, and quotation marks omitted). The trial court did not state which facts

supported its conclusion as to why the search incident to arrest was unlawful, did

not indicate if the statements made by Mr. Cameron were also suppressed, and did

not address the Commonwealth’s argument regarding the good faith exception

found in Leon.

                                       CONCLUSION

                Based on the foregoing, we reverse and remand. On remand the trial

court should address all the issues raised by the parties and cite to sufficient facts

to support its conclusions of law. Should the trial court again suppress all the

evidence, the court will also need to indicate if Ms. Cameron is able to challenge

the search warrant based on the impermissible search of her husband. In other

words, were her Fourth Amendment rights violated by the impermissible search of

her husband?2 Warick, 592 S.W.3d at 281.



                ALL CONCUR.




2
    This is sometimes referred to as Fourth Amendment standing.

                                               -6-
BRIEFS FOR APPELLANT:           BRIEFS FOR APPELLEES:

Daniel Cameron                  Gregory A. Ousley
Attorney General of Kentucky    Somerset, Kentucky

Courtney J. Hightower
Assistant Attorney General
Frankfort, Kentucky




                               -7-